                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


BUILDING MATERIALS                       §
MANUFACTURING                            §
CORPORATION,                             §
                                         §
             Plaintiff,                  §   Civil Action No. 3:18-cv-02606-X
                                         §
v.                                       §
                                         §
UNITED STEELWORKERS                      §
INTERNATIONAL UNION on                   §
behalf of its local 00759,               §
                                         §
             Defendant.                  §


                      MEMORANDUM OPINION AND ORDER

      Building Materials Manufacturing Corporation (“Building Materials”) alleges

an arbitrator wrongly granted an arbitration award to one of defendant United

Steelworkers International Union’s (“United Steelworkers”) members, Theresa

Truesdell. Building Materials brings this action under 29 U.S.C. § 185, which allows

suits for a violation of a contract “between an employer and a labor organization

representing employees in an industry affecting commerce” in a federal district court.

Building Materials moves for summary judgment seeking to vacate the arbitration

award [Doc. No. 21] while United Steelworkers moves for summary judgment seeking

to enforce the award, along with requesting attorneys’ fees and costs [Doc. No. 18].

The Court concludes that United Steelworkers has shown it is entitled to judgment

as a matter of law.



                                         1
      Therefore, the Court GRANTS United Steelworkers’s motion for summary

judgment and request for attorneys’ fees and costs and DENIES Building Materials’s

motion for summary judgment.

                                          I.

      Truesdell was hired by Building Materials, a roofing manufacturer, on October

14, 1992 to work at its Dallas facility. On October 21, 2016, Truesdell notified

Building Materials that she would be out of work for several days. After informing

Building Materials she would not be able to return because she needed to be in a less

dusty environment, Truesdell was instructed to contact the administrator of leave

under the Family and Medical Leave Act (“FMLA”), Liberty Mutual.             Truesdell

informed Liberty Mutual that her condition was caused by the working environment

at the Dallas facility. Liberty Mutual subsequently approved Truesdell’s claim for

short-term benefits, which gave Truesdell a maximum of 26 weeks of income

replacement benefits, applied retroactively as of October 21, 2016.

      On April 24, 2017, Building Materials contacted Truesdell asking about her

return to work intentions and ability. Truesdell responded that she needed to be

placed in a less dusty work area. After some back and forth, Building Materials

concluded that all jobs at the Dallas plant Truesdell was working at, including those

outside the manufacturing environment, involved some exposure to dust. Building

Materials alleges that, given such circumstances, they had no choice but to terminate

Truesdell and so they did on June 7, 2017.

      In response, Truesdell filed a grievance under the parties’ collective bargaining

agreement (hereinafter “Agreement”) on June 8, 2017. After completing the various


                                          2
grievance steps, the matter proceeded to arbitration. The parties stipulated the

following question be put before the arbitrator: was Truesdell terminated for just

cause? After reviewing the Agreement, the arbitrator concluded the answer was no.

In coming to its decision, the arbitrator focused on section 4-11 of the Agreement,

which states:

          Discharge for cause, voluntary resignation, lost time due to layoff
          exceeding twenty four (24) consecutive months, lost time due to reasons
          other than layoff exceeding twelve (12) months for employees with less
          than fifteen (15) years continuous service and eighteen (18) consecutive
          months for employees with more than fifteen (15) years continuous
          service, or absence without leave for more than four (4) consecutive days,
          shall terminate an Employee’s continuous service record and seniority
          and if reemployed thereafter shall be considered a new Employee. 1

          The arbitrator interpreted the seniority termination deadlines in this provision

as also setting tolling periods for when Building Materials could start discharging its

employees. The arbitrator also interpreted “discharge for cause” to mean “other than

for lost time covered hereinafter.” 2             As a result of these moves, the arbitrator

interpreted section 4-11 to mean that Building Materials could not discharge

Truesdell, who had 15 years continuous service, until 18 months from presumably

the date Truesdell notified Building Materials she would be out of work, October 21,

2016. As 18 months had not passed (Truesdell was discharged on June 7, 2017), the

arbitrator concluded Truesdell was not discharged for cause.

          The arbitrator then fashioned a remedy that extended Truesdell’s seniority for

30 days and sought to give Truesdell an opportunity to be reinstated in a way that


1   Exhibit B to Building Materials’s Complaint at p.22 [Doc. No. 1, Ex. B].
2   Exhibit A to Building Materials’s Complaint at p.17 [Doc. No. 1, Ex. A].




                                                     3
would accommodate her health condition:

                  1. Truesdell’s seniority will continue for 30 days from the date
                  hereof.

                  2. Truesdell will promptly notify the Company in writing if she
                  desires to be activated, any accommodation she will need, and will
                  provide medical evidence in support of that request.

                  3. The Company will take prompt action on her request including
                  seeking opportunities in areas other than Millwright work as
                  Lienau testified he did prior to her 2016 termination. The
                  Company may seek professional evaluation of Truesdell’s current
                  medical and physical condition and ability, and Truesdell will
                  cooperate in that effort.

                  4. The Committee’s [sic] mentioned in Article VIII-14 are
                  encouraged to act if the Company’s paragraph 3 actions do not
                  result in Truesdell’s activation. 3

          On September 28, 2018, Building Materials filed a complaint [Doc. No. 1]

contending the arbitration award should be vacated because the arbitrator ignored

the plain text of the Agreement. It makes this same argument in its motion for

summary judgment filed on April 24, 2019. United Steelworkers filed its motion for

summary judgment on the same day, alleging the arbitration award draws its essence

from the Agreement and so should be enforced as written.

                                                   II.

          Before the Court is Building Materials and United Steelworkers’s motions for

summary judgment. Summary judgment is appropriate only if, viewing the evidence

in the light most favorable to the non-moving party, “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as


3   Exhibit A to Building Materials’s Complaint at p.17–18 [Doc. No. 1, Ex. A].




                                                    4
a matter of law.” 4 “A fact is material if it ‘might affect the outcome of the suit’” and

“[a] factual dispute is genuine ‘if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.’” 5

          The Court notes that the dispute between the parties in their motions for

summary judgment concerns the arbitrator’s interpretation, or lack thereof, of the

Agreement and not the arbitrator’s fact-finding. As such, the issue before the Court

is which movant is entitled to judgment as a matter of law rather than whether there

is a genuine dispute of material fact.

                                                  III.

          Building Materials argues in its motion for summary judgment that the

arbitrator exceeded his authority in ignoring the plain language of the Agreement by

issuing his award and so, as a matter of law, Building Materials is entitled to have

the arbitration award vacated. In contrast, United Steelworkers argues in its motion

for summary judgment that the arbitrator’s award draws its essence from the

Agreement and so, as a matter of law, is entitled to have the award enforced. United

Steelworkers also contends it is entitled to attorneys’ fees and costs because Building

Materials brought its challenge to the arbitration award without justification.

          The Court agrees with United Steelworkers. In showing how the arbitrator’s

award draws its essence from the Agreement, United Steelworkers has shown how it

is entitled to summary judgment as a matter of law under the Rule of Civil Procedure


4   FED. R. CIV. P. 56(a).
5Thomas v. Tregre, 913 F.3d 458, 462 (5th Cir. 2019) (alteration in original) (citing Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986)).




                                                   5
56(a) summary judgment standard.                      The Court further agrees that Building

Materials brought its challenge without justification and so United Steelworkers is

entitled to attorneys’ fees and costs.

           In actions brought under 29 U.S.C. § 185 questioning an arbitrator’s decision

on a contract dispute, the Court may only look at whether the arbitrator’s decision

“draws its essence from the [collective bargaining agreement].” 6               This standard is

interpreted “expansively.” 7 Even if the arbitrator “seriously erred in his fact finding

or contract interpretation,” the Court must uphold a decision that draws from the

essence of the collective bargaining agreement. 8               “It is only when the arbitrator

strays from interpretation and application of the agreement and effectively

‘dispense[s] his own brand of industrial justice’ that his decision may be

unenforceable.” 9         An arbitrator dispenses “industrial justice” by acting contrary to

the express provisions of the collective bargaining agreement or otherwise ignoring

its plain language. 10 In such circumstances, the arbitrator is “no longer applying or

interpreting the agreement but rewriting it.” 11                An example of an arbitrator

contradicting the express language of a collective bargaining agreement is Southwest

Airlines Co. v. Local 555, Transportation Workers Union of America AFL-CIO, where

the Fifth Circuit held an arbitrator’s interpretation that the collective bargaining


6Delek Ref., Ltd. v. Local 202, United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Indus. &
Serv. Workers Int'l Union, AFLCIO, 891 F.3d 566, 570 (5th Cir. 2018).
7   Id.
8   Id.
9Major League Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509 (2001) (quoting United Steelworkers
of Am. v. Enter. Wheel & Car Corp., 363 U.S. 593, 597 (1960)).
10   Delek Ref., Ltd., 891 F.3d at 570 (citations omitted).
11   Id.


                                                      6
agreement’s effective date was the signing date was contradicted by express language

in the collective bargaining agreement stating the collective bargaining agreement

shall “remain in full force and effect as of the date of ratification.” 12 Lastly, in

formulating any remedy, the arbitrator must be flexible “in meeting a wide variety of

situations,” as the “draftsman may never have thought of what specific remedy

should be awarded to meet a particular contingency.” 13 Even so, the arbitrator’s

award must ultimately draw its essence from the collective bargaining agreement. 14

           If the party fighting back the challenge to the arbitration decision in district

court prevails, a subsequent question is whether that party is entitled to attorneys’

fees and costs. The Fifth Circuit has made it clear that the party facing the challenge

to the arbitration is entitled to attorneys’ fees and costs if the challenge was brought

“without justification.” 15 “Without justification” refers to the type of challenge and

not to the strength of a challenge. 16 Challenges to an arbitrator’s jurisdiction or

authority are “justified” and so will not result in a fee award even if the challenge to

the arbitration decision fails in court. 17 However, challenges that go to the intrinsic

merits of a dispute are “without justification” and will result in fees even if not

brought frivolously. 18 Challenges that go to the intrinsic merits of a dispute include


12   912 F.3d 838, 845–6 (5th Cir. 2019).
13   United Steelworkers of Am., 363 U.S. at 597.
14   Id.
15Delek Ref., Ltd., 891 F.3d at 573 (citation omitted); Int’l Ass’n of Machinists & Aerospace Workers,
Dist. 776 v. Texas Steel Co., 639 F.2d 279, 284 (5th Cir. 1981) (noting how the party seeking arbitration
enforcement is entitled to attorneys’ fees and costs if a challenge is brought without justification).
16   Delek Ref., Ltd., 891 F.3d at 573.
17   Id.
18   Id. (citations omitted).



                                                    7
challenges to an arbitrator’s interpretation and application of a collective bargaining

agreement and its discretion in fashioning a remedy. 19 Courts must also be wary of

a challenging party attempting “to transform [a merits] claim into an excess-of-

powers claim.” 20 In other words, a party cannot in one breath argue “that the

arbitrator transcended his authority” while in another assert that he “exercised his

contractual authority . . . inconsistent with applicable principles of contractual

construction, which ‘necessarily touch[es] upon the ‘intrinsic merits’ of the case.’” 21

          Here, the arbitrator’s decision and award draw from the essence of the

Agreement. Regardless of the accuracy of the arbitrator’s interpretation of section 4-

11 of the Agreement, the arbitrator did not stray from “interpretation and application

of the agreement” into dispensing “his own brand of industrial justice.” 22                         The

arbitrator’s interpretation of section 4-11 does not contradict any other express

provisions of the Agreement or any express language in section 4-11 itself.                           In

interpreting section 4-11, the arbitrator thought that an interpretation where an

employee had seniority but was no longer employed did not make sense and so

understood section 4-11 as tying seniority and employment together. At bottom, the

arbitrator focused on the text and what would constitute a reasonable interpretation

in making his decision.

          Regarding the award itself, it must draw from the essence of the Agreement


19   Delek Ref., Ltd., 891 F.3d at 573; Int’l Ass’n of Machinists, 639 F.2d at 284.
20 Delek Ref., Ltd., 891 F.3d at 574 (quoting Hous. Ref., L.P. v. United Steel, Paper & Forestry, Rubber,

Mfg., 765 F.3d 396, 412 (5th Cir. 2014)).
21   Delek Ref., Ltd., 891 F.3d at 574.
22   United Steelworkers of Am., 363 U.S. at 597.




                                                      8
but the arbitrator has flexibility to meet “a wide variety of situations.” 23 Here, the

arbitrator is seeking to balance the traditional remedy of reinstatement with the

arbitrator’s finding that Truesdell’s fitness to work is at issue. To that end, the

arbitrator includes provisions requiring Building Materials to accommodate her

health condition and requiring Truesdell to cooperate with Building Materials to

provide any requested health information. Insofar as the central issue of this dispute

is whether Truesdell was properly discharged under the Agreement, this remedy, a

tailored reinstatement, draws from the essence of the Agreement. 24

          In response, Building Materials raises several objections to the arbitrator’s

interpretation of the Agreement and to the remedy he issued.                       First, Building

Materials argues that Article 8-1 of the Agreement expressly allows, without

qualification, Building Materials to discharge employees for cause:

          8-1 The management of the Company’s Dallas Plant, and all of its
          subdivisions and departments, the direction of the working forces and
          the affairs of the Company including the right to hire, suspend,
          discharge, or discipline Employees for cause, the right to transfer or lay
          off Employees due to lack of work or curtailed production, the right to
          establish rules of conduct and penalties for violation of said rules, the
          right to establish, determine, maintain and enforce standards of
          production, the right to determine and control the number and the
          qualifications of Employees performing each operation at all times, the
          right to determine what shall be done and all methods and processes by
          which the work will be carried on, and the right to determine the number
          of shifts it shall work and the starting and stopping time of each shift
          are all vested solely and exclusively in the Company provided that in
          the exercise of any of said rights or any or all other not enumerated
          rights or powers or authority customarily exercised by Management, the
23   United Steelworkers of Am., 363 U.S. at 597.
24This explanation of how the arbitrator’s remedy draws its essence from the CBA disposes of Building
Materials’s argument that, assuming the arbitrator’s interpretation of the CBA is correct, the awarded
remedy still has no basis in the CBA because Truesdell’s reinstatement would occur over 5 months
after the prescribed 18-month leave period.




                                                    9
          Company shall not violate the express provisions of this Agreement. 25

          Building Materials contends that the arbitrator’s interpretation of section 4-

11, specifically its interpretation of “discharge for cause” to mean discharge for

reasons other than lost time covered in section 4-11, contradicts this unqualified

right. This objection misses the mark. Article 8-1 expressly gives Building Materials

the “sole and exclusive right” to discharge an employee for cause but it does not define

what “cause” means. The arbitrator is interpreting what “cause” means and is not

contesting Building Materials’s “sole and exclusive right” to discharge an employee

for cause. Moreover, Article 8-1 expressly limits such “sole and exclusive right” when

it states that exercising this right “shall not violate the express provisions of this

Agreement.”         For these reasons, Building Materials has failed to show how the

arbitrator’s interpretation of Article 4-11 contradicts the express language of Article

8-11.

          Second, Building Materials argues that the arbitrator ignored the plain

language of the Agreement when it interpreted Article 4-11 to create a right for

Truesdell to an 18-month leave of absence before she could be terminated. This

objection begs the question. It assumes that the arbitrator’s interpretation of Article

4-11, which this Court must defer to, is incorrect.                   Indeed, Building Materials

discusses at length in its motion for summary judgment how Article 4-11 should not

be interpreted to mandate leave but, when all is said and done, does not point to any

express provisions in Article 4-11 or elsewhere that contradict the arbitrator’s

interpretation on 18-month leave. This is a far cry from Southwest Airlines Co.,


25   Exhibit B to Building Materials’s Complaint at p.42–43 [Doc. No. 1, Ex. B].


                                                    10
where the arbitrator’s decision that the effective date of the collective bargaining

agreement was the signing date was contradicted by express language in the

collective bargaining agreement stating the agreement shall “remain in full force and

effect as of the date of ratification . . . .” 26 Thus, Building Materials has failed to show

the arbitrator’s interpretation of the 18-month language contradicts the express

language of the Article 4-11 or any other Agreement provision.

          For the reasons stated above, the Court holds that the arbitrator was not

dispensing his own brand of industrial justice and that his award and decision draw

from the essence of the Agreement. Given this holding, the Court must now decide

whether United Steelworkers is entitled to attorneys’ fees and costs.

          United Steelworkers is entitled to attorneys’ fees and costs because Building

Materials brought this challenge without justification. As noted above, “without

justification” means that the challenge goes to the merits of the dispute, which

includes an arbitrator’s interpretation of a contract. 27 Here, Building Materials at

several points in its briefing on these motions for summary judgment contests the

arbitrator’s interpretation of the Agreement. For example, in its motion for summary

judgment, Building Materials argues that the arbitrator’s interpretation of Article 4-

11 mandating 18-months of leave for employees is wrong because Article 4-11,

properly interpreted, does not mandate leave. Additionally, in the same motion,

Building Materials argues the arbitrator’s interpretation of Article 4-11 makes no

sense and would lead to absurd consequences.              In another example, Building


26   912 F.3d 838, 845–46 (emphasis added).
27   Delek Ref., Ltd., 891 F.3d at 573.



                                              11
Materials, in its reply to United Steelworkers’s motion for summary judgment, argues

that the arbitrator’s interpretation of “discharge for cause” in Article 4-11 is incorrect

because it is inconsistent with the proper interpretation of Article 8-1, which gives

Building Materials an unqualified right to discharge an employee for cause. As

Building Materials’s briefing illustrates that it is bringing this challenge on the

merits, it must pay United Steelworkers’s attorneys’ fees and costs.

          In response, Building Materials argues it is challenging the arbitrator’s

authority and not the intrinsic merits of the dispute. Building Materials contends

that, in alleging that the arbitrator is ignoring the plain meaning of the Agreement

and contradicting its express provisions, Building Materials is in fact arguing that

the arbitrator is exceeding its authority and essentially rewriting the agreement. If

this were true, then Building Materials would be correct. But it is not true. Although

Building Materials is careful to cloak its arguments as being about the arbitrator

ignoring the plain meaning of the Agreement and its express provisions, the

substance of its arguments speaks for itself. As noted above, Building Materials’s

arguments focus on disputing the arbitrator’s interpretation of the Agreement and do

not cite to any express provision contradicting the arbitrator’s decision. Indeed, this

is a clear case of Building Materials attempting to “transform [a merits] claim into

an excess-of-powers-claim. 28” As its briefing makes clear, Building Materials is in

one breath arguing “that the arbitrator transcended his authority while in another it

asserts” that he wrongly interpreted the contract which, “necessarily touch[es] upon


28   Delek Ref., Ltd., 891 F.3d at 574 (quoting Houston Ref., L.P., 765 F.3d at 412).




                                                     12
the ‘intrinsic merits’ of the case.” 29          Thus, Building Materials is bringing this

challenge on the merits.

                                                  IV.

          Because this Court has found, as a matter of law, that the arbitrator’s decision

and award flow from the essence of the Agreement and that Building Materials

brought this challenge on the merits of the dispute, the Court hereby GRANTS

United Steelworkers’s motion for summary judgment and request for attorneys’ fees

and costs and DENIES Building Materials’s motion for summary judgment. 30

          United Steelworkers, if it seeks to recover attorneys’ fees, must submit a

motion pursuant to Federal Rule of Civil Procedure 54(d) within 14 days after the

entry of judgment, which is being entered alongside this order.                             If United

Steelworkers chooses to file this motion, the Court further requires United

Steelworkers to submit evidence supporting its request for attorneys’ fees and costs.

For attorneys’ fees, United Steelworkers must itemize the hours spent with sufficient


29   Delek Ref., Ltd., 891 F.3d at 574.
30 The Court notes Building Materials in its complaint also argues the award should be vacated under

the Texas Arbitration Act and the Federal Arbitration Act. However, Building Materials does not
raise these arguments in its motion for summary judgment or in any of its other briefing related to the
motions for summary judgment filings. As such, the Court deems these arguments waived. Even if
the Court were to consider these arguments, they both fall flat. The Texas Arbitration Act specifically
excludes “a collective bargaining agreement between an employer and a labor union.” TEX. CIV. PRAC.
& REM. § 171.002(a)(1). Regarding the Federal Arbitration Act, assuming it applies, “the Supreme
Court has made clear that district courts’ review of arbitrators’ awards under [the Federal Arbitration
Act] is limited to the ‘sole question . . . [of] whether the arbitrator (even arguably) interpreted the
parties’ contract.” BNSF R. Co. v. Alstom Transp., Inc., 777 F.3d 785, 788 (5th Cir. 2015) (quoting
Oxford Health Plans LLC v. Sutter, 569 U.S. 564, 569 (2013)) (alteration added). In answering this
question, the district court must look to the arbitration award and consider at least three factors: “(1)
whether the arbitrator identifies her task as interpreting the contract; (2) whether she cites and
analyzes the text of the contract; and (3) whether her conclusions are framed in terms of the contract's
meaning.” Id. (citation omitted). This question is disposed of in Section III of this order, which makes
clear that the arbitrator in his award was interpreting the Agreement.




                                                   13
descriptive detail of the work conducted as to this particular case, as well as submit

a proffered reasonable hourly rate based on the relevant experience of the attorney

conducting the work. Upon the filing of the motion, Building Materials will have 5

days to file a response should it choose to do so. Upon the filing of the response,

United Steelworkers will have 5 days to file a reply. 31




        IT IS SO ORDERED this 3rd day of March, 2020.




                                                         BRANTLEY STARR
                                                         UNITED STATES DISTRICT JUDGE
31 Under § 205(a)(5) of the E-Government Act of 2002 and the definition of “written opinion” adopted

by the Judicial Conference of the United States, this is a “written opinion[] issued by the court” because
it “sets forth a reasoned explanation for [the] court’s decision.” It has been written, however, primarily
for the parties, to decide issues presented in this case, and not for publication in an official reporter,
and should be understood accordingly.




                                                   14
